DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (CN108380218A) (for applicant’s convenience, machine translation has been used for citations hereof) in view of Sorensen et al (US3451949).
Li et al. discloses a catalyst comprising a first element of cobalt, a second element of nickel and such first element and second element being combined to form a mixture of cobalt nickel alloy and being dispersed onto a magnesium and alumina oxide (example 1-3, table 1-3, para. [0012], [0020], [0021], [0048], [0049], [0055]). 
As for the claimed “adapted for use in ammonia decomposition” in claim 1, this limitation is just an intended use for the claimed catalyst composition, and such language does not structurally limit the instantly claimed catalyst composition, therefore, it cannot render the claimed catalyst composition patentable distinct. 
Regarding claim 1, Li et al does not expressly disclose such catalyst comprising an alkali promoter.   
However, Li et al discloses such catalyst can be used for hydrocarbon reforming and hydrocarbon reforming catalyst can have MgO, La2O3 etc. additives being added for improve the catalyst performance ([0005]). 
 Sorensen et al. disclose alkali metal (potassium) or alkaline earth metal can be used to improve nickel containing catalyst supported onto magnesium aluminum composite oxide carrier (col. 1 lines 33-39, claim 1). 
It would have been obvious for one of ordinary skill in the art to add alkali metal as shown by Sorensen et al. to modify the catalyst composition of Li et al. because by doing so can help provide a catalyst minimizing carbon deposit while altering the character of the catalytically active component as suggested by Sorensen et al (col. 2 lines 63-col.3 line 1, col. 4 lines 25-40). 
Regarding claim 2-3 and 10, Li et al. already teaches such limitations as discussed above. 
Regarding claim 7, Sorensen et al. already teaches such limitation as discussed above. 
Regarding claim 8, Li et al. already teaches the nickel cobalt alloy having particle size concentrated between 5-10 nm.  Li et al. disclosed nickel cobalt alloy being nanosized, therefore reads onto the claimed nanocluster in light of the instant specification (see filed specification para. [0021]).   As for the claimed “ the support being a mixed oxide comprising at least one of : at least one alkaline earth metal,  at least one rare earth metal,” Li et al. already teaches a magnesium aluminum oxide carrier, i.e. a mixed metal oxide comprising  at least one of:  at least one of alkaline earth metal , at least one rare earth metal.  It is noted that such claimed mixed metal oxide not necessarily comprising rare earth metal.  Li et al already teaches the alkaline earth metal comprises at least one of magnesium, calcium, strontium, and barium.  Sorensen et al. already teaches the promoter being potassium. 
Regarding claim 9, Li et al. discloses the Ni and Co mass in the catalyst being 12 wt%.   Sorensen et al. further teaches the catalytic metal in the reforming catalyst can be from 2 to 40% by weight (col. 5 lines 12-14).  It would have been obvious for one of ordinary skill in the art to adopt a nickel and cobalt alloy weight ratio as shown by Sorensen et al. to modify the catalyst of Li et al.  for help obtaining a desired hydrocarbon reforming catalyst as suggested by Sorensen et al.   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same nickel and cobalt alloy weight ratio as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II) for help obtaining a catalyst with desired hydrocarbon reforming performance. 
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (CN108380218A) (for applicant’s convenience, machine translation has been used for citations hereof) in view of Sorensen et al (US3451949) as applied above, and further in view of Melo Faus et al. (US2012/0015266). 
Regarding claim 4-5, Li et al. in view of Sorensen et al. does not expressly disclose the support comprises a rare earth metal, or rare earth metal being at least one of cerium, lanthanum or praseodymium. 
Melo Faus et al. discloses rare earth metal specifically cerium can be used to promote a magnesium aluminum composite oxide support (claim 1, 18, para. [0014], example 1 para. [0076], Fig. 11-15). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known cerium element as shown by Melo Faus et al.to modify a magnesium aluminum support of Li et al. in view of Sorensen et al. because by doing so can help provide a desired support for hydrocarbon reforming catalyst.  Furthermore, combining known elements (combing cerium with magnesium and aluminum composite oxide support) for predictable results (forming a cerium promoted magnesium aluminum composite oxide support for hydrocarbon reforming catalyst) would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Claim(s) 6 and 8, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (CN108380218A) (for applicant’s convenience, machine translation has been used for citations hereof) in view of Sorensen et al (US3451949) as applied above, and further in view of Lu (US20040054016). 
Regarding claim 6, Li et al. in view of Sorensen et al. does not expressly teach the support further comprising at least one of zirconium, titanium and molybdenum. 
Lu teaches a catalyst for hydrocarbon reforming comprising a support, which can be aluminum oxides, zirconium oxides such as ZrO2, titanium oxides such as TiO2, magnesium oxides such as MgO, silicon oxides such as SiO2, or mixtures thereof (para. [0039]) and such support can be modified by one or more elements selected from magnesium, calcium, barium, titanium, zirconium, rare earth elements etc. (para. [0040], [0053], [0055], [0056], [0058]). 
It would have been obvious for one of ordinary skill in the art to adopt zirconium, titanium as modifying elements to modify support comprising alumina as shown by Lu to modify the catalyst support of Li et al. in view of Sorensen et al. because choosing zirconium, titanium from a finite number of identified, predictable solutions of modifying elements for successfully providing a desired reforming catalyst support would have a reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 8, in arguendo about Li et al. in view of Sorensen et al. does not expressly teach the support comprising at least one rare earth elements, Lu teaches rare earth elements as well as titanium, zirconium etc. can be added into the support as modifying elements as discussed above. 
 It would have been obvious for one of ordinary skill in the art to adopt rare earth elements  as modifying elements to modify support comprising alumina as shown by Lu to modify the catalyst support of Li et al. in view of Sorensen et al. because choosing rare earth elements  from a finite number of identified, predictable solutions of modifying elements for successfully providing a desired reforming catalyst support would have a reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 18, Li et al. in view of Sorensen et al. does not expressly teach the catalyst comprising at least one of titanium, molybdenum or zirconium.
Lu has been described as above.  It would have been obvious for one of ordinary skill in the art to adopt rare earth elements along with zirconium and/or titanium as modifying elements to modify support comprising alumina as shown by Lu to modify the catalyst support of Li et al. in view of Sorensen et al. because choosing rare earth elements and/or zirconium and/or titanium  from a finite number of identified, predictable solutions of modifying elements for successfully providing a desired reforming catalyst support would have a reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Response to Arguments
Applicant’s arguments filed on 08/17/2022 have been fully considered but are moot in view of current rejections.   In response to applicant’s arguments about claim 1 recited “adapted for ammonia decomposition”, it is noted that instant invention directs to a catalyst composition and such newly added limitation only an intended usage of the claimed catalyst composition, but such language does not structurally limit the instantly claimed catalyst composition, therefore, it cannot render the claimed catalyst composition patentably distinct. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732